Exhibit 10.32
 
SUPPLEMENT NO. 2 TO LOAN AGREEMENT AND PROMISSORY NOTE
 
THIS SUPPLEMENT No. 2 TO LOAN AGREEMENT AND PROMISSORY NOTE by and between BLINK
COUTURE, INC., a Delaware corporation (the “Maker”) and REGENT PRIVATE CAPITAL
II, LLC, an Oklahoma limited liability company (the “Payee”) entered into as of
July 31, 2013, supplements and amends that certain Loan Agreement and Promissory
Note dated as of January 31, 2013, as amended by Supplement No. 1 to Loan
Agreement and Promissory Note dated as of April 30, 2013 (the “Loan Agreement
and Note”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Loan Agreement and Note.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Loan Agreement and Note:


1.           Additional Advances.  The Parties hereby agree that during the
period from May 1, 2013 through July 31, 2013, the Payee has made additional
advances to the Maker, in the aggregate amount of $24,389, in payment of the
Maker’s operating expenses during that period, so that effective as of July 31,
2013, the total outstanding principal amount due and payable pursuant to the
Loan Agreement and Note is $61,748.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Loan Agreement and
Note. All other terms of the Loan Agreement and Note shall remain unchanged and
in full force and effect, unless and until further supplemented or amended
hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 2 to Loan Agreement
and Promissory Note to be duly executed and delivered as of the day and year
first written above.
 

 
BLINK COUTURE, INC.
           
By:
/s/ Lawrence Field       Name: Lawrence Field       Title: President & CEO      
   

 

 
REGENT PRIVATE CAPITAL II, LLC
           
By:
/s/ Cynthia S. Field       Name: Cynthia S. Field       Title: Secretary        
 
